DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 29 July, 2022.
Claims 1, 2, 4, 8, 10 – 13, 15, 19, 21 and 22 have been amended.
Claims 5 – 7 and 16 – 18 have been cancelled.
Claims 1 – 4, 8 – 15 and 19 - 22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of controlling an integrated data management device for supporting an expert meeting of medical specialists to interpret genetic information, comprising:
storing, in a memory of the integrated data management device, a plurality of   pieces of identification information for identifying a plurality of medical            specialists and a plurality of pieces of contact information of the plurality of    medical specialists being associated with each other; 
storing, in the memory of the integrated data management device, a plurality of candidate schedules of expert meetings to be held at each of one or more            facilities;  
causing a terminal device of a medical specialist connected through a network with the integrated data management device to display a screen configured to    receive an input of a facility to hold an expert meeting; 
in response to receiving from the terminal device the input of the facility,           causing the terminal device to display a screen configured to receive a selection of a schedule of the expert meeting among the candidate schedules of the expert meetings to be held at the inputted facility; 
receiving the selection of the schedule of the expert meeting through the             terminal device; 
extracting, from the memory of the integrated data management device, the       contact information of the medical specialists stored in association with the selected schedule of the expert meeting to be held at the inputted facility; and
transmitting the selected schedule of the expert meeting to terminal devices of the medical specialists who participate in the expert meeting of the selected schedule to be held at the inputted facility according to the extracted contact      information.
Claim 22 recites a device, and Claim 12 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 – 4, 8 – 15 and 19 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
causing a terminal device of a medical specialist connected through a networkwith the integrated data management device to display a screen configured to    receive an input of a facility to hold an expert meeting; 
in response to receiving from the terminal device the input of the facility,           causing the terminal device to display a screen configured to receive a                selection of a schedule of the expert meeting among the candidate schedules   of the expert meetings to be held at the inputted facility; 
receiving the selection of the schedule of the expert meeting through the             terminal device; 
extracting, from the memory of the integrated data management device, the       contact information of the medical specialists stored in association with the selected schedule of the expert meeting to be held at the inputted facility; and
transmitting the selected schedule of the expert meeting to terminal devices of the medical specialists who participate in the expert meeting of the selected schedule to be held at the inputted facility according to the extracted contact      information.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that it is known to schedule expert meetings and provide clinical information of a patient to be discussed and interpreted at the meeting in order to determine a treatment policy for the patient. However, the scheduling various participants and providing them appropriate information for the meeting “requires a great deal of labor” (paragraph 0006 as published). Meetings may be held at a particular facility – i.e. in-person – or by video conference (0087, 0174). Scheduling and notifying participants of a meeting, is process that merely organizes this human activity and includes conduct that would normally occur when scheduling a meeting of participants for any purpose. For example, it is routine in medicine to hold expert meeting to consider various patient information in order to determine an appropriate treatment, even according to the specification. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
an integrated data management device;
a memory of the integrated data management device;
a terminal of the medical specialist connected through a network with the integrated data management device;
a screen configured to receive an input;
terminal devices of medical specialists;
storing, in a memory of the integrated data management device, a plurality of   pieces of identification information for identifying a plurality of medical            specialists and a plurality of pieces of contact information of the plurality of    medical specialists being associated with each other; 
storing, in the memory of the integrated data management device, a plurality of candidate schedules of expert meetings to be held at each of one or more            facilities;  
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).

The integrated data management device, terminal devices, memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. The recited screens, displayed for receiving inputs, are similarly construed as generic computer elements.
Storing data in a memory is an insignificant extra-solution data gathering step. The claims also recite “extracting” participant contact information, and “transmitting” the selected schedule to the participants. The specification discloses that extracting (or specifying (paragraph 0263 as published)) specialists is performed by referring to tables in a database and extracting information from memory. This is an extra-solution data gathering step. Similarly, transmitting a scheduled meeting to participants is disclosed as sending HTML files (0448). Transmitting the results of an abstract process is an extra-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract meeting scheduling process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract meeting scheduling process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure. Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. 
Storing and extracting (i.e. retrieving) information from memory and transmitting data, for example over a networks are conventional computer functions executed by generic computer components as in Versata and OIP Tech., and as in Symantec, TLI, OIP and buySAFE respectively. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not amount to significantly more than the abstract idea itself, or that provides an inventive concept.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: specialists from different facilities (4, 15); selecting from candidate schedules and meeting limits (8 – 9, 19 – 20); using file formats compatible with a scheduling app; (10, 21); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions including: storing the schedule and test results including mutation information (2, 3, 13, 14); authenticating users and displaying selections for meeting (22);  those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12 – 15 and 19 - 22 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 10 – 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lipendin: (US PGPUB 2018/0247274 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1).
CLAIMS 1, 12 and 22
Zurko discloses a system and method for facilitating a meeting that includes the following limitations:
A method of controlling an integrated data management device for supporting a meeting of [participants]; (Lipendin 0002), comprising:
storing, in a memory of the integrated data management device, a plurality of pieces of identification information for identifying a plurality of [participants] and a plurality of pieces of contact information of the plurality of [participants] being associated with each other; (Lipendin 0007, 0018, 0050, 0055);
storing, in the memory of the integrated data management device, a plurality of         candidate schedules of meetings to be held at each of one or more facilities;   (Lipendin 0006, 0018, 0040, 0050, 0051);
causing a terminal device of a [participants] connected through a network with the integrated data management device to display a screen configured to receive an input of a facility to hold a meeting; (Lipendin 0003, 0009, 0040, 0062, 0063, Figure 6);
in response to receiving from the terminal device the input of the facility, causing the terminal device to display a screen configured to receive a selection of a schedule of the meeting among the candidate schedules of the meetings to be held at the inputted facility; receiving the selection of the schedule of the meeting through the terminal device; (Lipendin 0063 – 0065, Figure 7);
extracting, from the memory of the integrated data management device, the contact    information of the [participants] stored in association with the selected schedule of the meeting to be held at the inputted facility; and transmitting the selected schedule of the meeting to terminal devices of the [participants] who participate in the meeting of the selected schedule to be held at the inputted facility according to the extracted contact information (Lipendin 0041, 0070).
Lipendin discloses a system and method for organizing meetings between meeting participants using mobile device of users, who may be participants, connected to a server (i.e. an integrated data management device) over a network (i.e. controlling an integrated data management device for supporting a meeting.) The server stores information relative to participants including a name (i.e. identification information); email address, and phone number (i.e. a plurality of pieces of contact information). The server similarly stores candidate schedules for meetings at different locations (i.e. facilities). The system cause the display of a location selection screen. The continue button navigates to the starting time selection screen (i.e. in response to receiving from the terminal device the input of the facility, causing the terminal device to display a screen configured to receive a selection of a schedule of the meeting). The user selects the schedule date and time. The server transmits an invitation to each participant’s mobile device using the contact information stored in the system (i.e. extracts the contact information).
Lipendin is directed to organizing meetings in general, but does not disclose that the meeting is of medical specialists to interpret genetic results. This is an intended use of the claimed invention that does not patentably distinguish the claims over the prior art. Further, Applicant admits that these “expert meetings” routinely occur and must be routinely organized. Nonetheless, Nadauld (0002, 0005 — 0008, 0040 — 0043, 0075) discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information, and to recommend a treatment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting organizing system of Lipendin so as to have included supporting/scheduling any type of meeting including a meeting of medical specialists to interpret genetic information of a patient, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting.

CLAIMS 10 and 21
The combination of Lipendin/Nadauld discloses the limitations above relative to Claims 1 and 12. Additionally, Lipendin discloses the following limitations:
wherein the transmitting the selected schedule of the expert meeting comprises transmitting the schedule of the expert meeting in a file format compatible with a schedule management application program installed in each of the terminal devices of the medical specialists; (Lipendin 0009, 0042, 0043, 0048, 0049, 0051, 0052).
Lipendin discloses transmitting invitations including the meeting schedule from a mobile device of a user (i.e. a meeting organizer) to the mobile devices of a plurality of participants selected to participate in the meeting. The invitation is transmitted to a server connected to all of the mobile devices using a network. Each participant may view the invitation and indicate accepting the meeting invitation. This disclosure inherently includes compatible file formats across the network. 
CLAIM 11
The combination of Lipendin/Nadauld discloses the limitations above relative to Claim 1. Additionally, Lipendin discloses the following limitations:
authenticating the medical specialist who requests authentication through the terminal device connected through the network with the integrated data management device; transmitting information for displaying the screen configured to receive the input of the facility for interpreting a test result to the terminal device of the authenticated medical specialist; (Lipendin 0058, 0059).
Lipendin discloses a “sign-out” button that allows a user to sign out and exit the application. Lipendin does not expressly disclose authenticating a user; nonetheless, a “sign-in function is necessary in order to allow for a user to sign-out. As such, Lipendin inherently includes authenticating users.
CLAIMS 2, 3, 13 and 14
The combination of Lipendin/Nadauld discloses the limitations above relative to Claims 1 and 12. Additionally, Nadauld discloses the following limitations:
storing the selected schedule of the meeting in association with information [to be discussed at the meeting]; and transmitting the information associated with the selected schedule of the meeting to the terminal devices of the [participants] who participate in the meeting of the selected schedule to be held at the inputted facility according to the extracted contact information; (Nadauld 0008, 0042, 0043, 0059, 0060).
Lipendin discloses storing meeting information in general, but does not expressly disclose that the information to be discussed is a test result of genetic information on a patient; wherein the information on the test result comprises presence or absence of a mutation in a base sequence of the genetic information, a position of the mutation, and a type of the mutation. Nadauld discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report (i.e. test results) and other information, and to recommend a treatment. The patient’s genetic report is presented to the participants, including while using video conferencing techniques. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting organizing system of Lipendin so as to have included storing test results and other relevant information for presentation to the participants over a network for a meeting of medical specialists to interpret genetic information of a patient, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lipendin: (US PGPUB 2018/0247274 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) and in view of Chen at al.: (US PGPUB 2007/0118415 A1).
CLAIMS 4 and 15
The combination of Lipendin/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
wherein the [participants] whose contact information are extracted comprise a first [participant] belonging to a first facility and a second [participant] belonging to a second facility different from the first facility; (Chen 0008, 0052);
Lipendin discloses scheduling a meeting of participants where participants may be in different categories, but does not expressly disclose participants from different facilities. Chen discloses scheduling a meeting of participants from different facilities – i.e. a different building or location from other participants. Chen discloses the process of proposing a meeting schedule by one participant – including choosing from one or more schedules that meet the meeting criteria, and accepting the schedule by a second participant. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Lipendin so as to have included negotiating a schedule between participants from one of more acceptable schedules for the meeting, in accordance with the teaching of Chen, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting.

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipendin: (US PGPUB 2018/0247274 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) in view of Official Notice.
CLAIMS 8, 9, 19 and 20
The combination of Lipendin/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
wherein a plurality of applications for expert meetings is acceptable for each candidate schedule of the expert meeting;
wherein each schedule of the expert meeting is stored in association with an upper limit of the number of applications acceptable.
The claims recite scheduling a plurality of genetic interpretations for a plurality of patients during a single scheduled meeting, where the scheduled meeting is able to accommodate an upper limit with respect to the number of genetic interpretations that can be accomplished during the scheduled time. Lipendin/Nadauld do not expressly disclose these features. Nonetheless, Examiner takes Official Notice that it is old and well known to combine topics for discussion during a meeting – i.e. an agenda; and to limit the topics for discussion to a number that can be reasonably considered during the scheduled time of the meeting. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Lipendin/Nadauld so as to have included combining meeting agenda items up to an upper limit, in accordance with the Official Notice taken, in order to make the meeting more efficient.
Response to Arguments
Applicant's arguments filed 29 July, 2022 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant asserts that the claims recite patent eligible subject matter, provides a review of the process for determining patent eligibility, and provides a summary of the claimed invention. In particular, Applicant argues that the Office Action “fails to provide any concrete evidence or legal rationale” that show that the claims are directed to a judicial exception. Examiner does not understand this argument. The rejection clearly articulates the claim limitations that “set forth or describe” the abstract idea. Here, the process of displaying and selecting a facility and a schedule for a meeting, and notifying participants is “an activity that involves multiple people” or “activity between a person and a computer”. The specification itself discloses that scheduling meetings is a conventional process in medicine. Similarly, the additional limitations are addressed in Step 2A Prong 2 and Step 2B including the citation of evidence where required.
Applicant argues that the claims are not directed to a method of organizing human activity. In particular “sharing and presenting test results for analysis by professionals whose presence has been coordinated through scheduling technology” is not a method of organizing human activity. Examiner disagrees. The specification clearly indicates that human have performed this function manually, even though it is labor intensive. This disclosure reveals that these functions are indeed “well-understood, routine and conventional activity”. Automating this human activity does not improve the functioning of the computer. Providing a GUI for “collectively presenting information necessary for determining an optimal treatment policy for the patient to facilitate the operation of the expert meeting, and to support discussions for determining a treatment policy for the patient” does nothing to improve the functioning of the computer, or any of the terminal devices, memory or network; nor does the specification disclose these kinds of improvement. Rather the improvement is to the labor intensive manual process.
The U.S.C. 101 Rejection
Applicant argues that Zurko does not disclose a screen to allow a user to input a facility and a schedule for a meeting, and that Nadauld and Chen do not resolve this deficiency. With respect to Zurko, Examiner agrees. However, on further search and consideration a new grounds of rejection in view of Lipendin is made herein.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB 2019/0342107 A1 to Vogel et al. discloses GUI for scheduling a meeting of a plurality of participants for a particular set of agenda items by entering a time and location of the meeting. Participants are notified. 
US 10,616,278 B1 to Johansson et al. discloses a GUI for scheduling a meeting including screens for entering the location and schedule of the meeting and notifying participants using stored contact information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 8 September, 2022